Citation Nr: 1101599	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  06-39 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the 
service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to December 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision by the RO granted 
service connection and assigned an initial rating of 10 percent 
for PTSD beginning on May 25, 2005.  

In an October 2006 rating decision, the RO increased the rating 
to 30 percent, effective on the date of the grant of service 
connection.  The increase does not represent a complete grant of 
the benefit sought on appeal.  

In December 2009, the Board remanded the case to the RO for 
additional development of the record.  

The Board notes that the Veteran appears to have raised several 
claims in a statement submitted in February 2010, to include a 
left knee condition; a right knee condition; gastroesophageal 
reflux disease; headaches; rash on feet; a left shoulder 
condition; bilateral eye pain; heel spurs; and a back condition.  

Because the RO has not responded to this statement, and these 
matters must be referred back so that the RO may undertake any 
indicated action.



FINDING OF FACT

The occupational and social impairment from the service-connected 
PTSD is shown to more nearly approximate a disability picture 
manifested by deficiencies in most areas and an inability to 
establish and maintain effective relationships; total social and 
occupation inadaptability is not demonstrated.



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 70 percent, 
but no more for the service-connected PTSD are met for the period 
of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a disability rating in excess of 
30 percent for PTSD.  The Board will first discuss certain 
preliminary matters and will then address the legal criteria and 
the facts of the case at hand.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Although the regulation previously required VA to request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects the Veteran was provided VCAA notice by a 
letter mailed in June 2005, before the initial adjudication of 
the claim, and notice regarding the initial-disability-rating and 
effective-date elements of his claim in April 2006.  

Although the April 2006 letter was sent after the initial 
adjudication of the claim, the Board finds there is no prejudice 
to the Veteran in proceeding at this point with issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In this regard, the Board notes that following the provision of 
the required notice and the completion of all indicated 
development of the record, the originating agency readjudicated 
the Veteran's claim.  

There is no indication in the record or reason to believe that 
the ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).
  
The record also reflects that service treatment records and post-
service VA and private medical records have been obtained, and 
the Veteran has been afforded appropriate VA examinations. 

Although the Veteran has identified outstanding evidence from the 
T.M.F. in Pearl Harbor, Hawaii in June 2000, the Board notes that 
it predates the Veteran's award of service connection for PTSD in 
May 2005, and therefore need not be obtained.  

The Veteran has not identified any additional, outstanding 
evidence to substantiate his claim.  The Board also is unaware of 
any such outstanding evidence.  

Therefore, the Board also is satisfied that the originating 
agency has complied with the duty to assist requirements of VCAA 
and the pertinent implementing regulation.


Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 50 percent disability rating is warranted 
for PTSD when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.

A 70 percent disability rating is warranted for PTSD when there 
is occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

The maximum schedular rating of 100 percent is warranted for PTSD 
when there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Additionally, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009).




Analysis

Service connection for PTSD was granted in November 2005.  At 
that time, the Veteran was assigned a 10 percent rating, 
effective on May 25, 2005.  The Veteran appealed.  In an October 
2006 rating decision, the RO granted an increased rating of 30 
percent effective on the same date.  The increase does not 
represent a complete grant of the benefit sought on appeal.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.

The Veteran contends that a higher disability rating is warranted 
for the service-connected PTSD.  After carefully reviewing the 
evidence of record, the Board concludes that the level of overall 
impairment due to the service-connected PTSD more closely 
resembles the criteria for a 70 percent disability in this case.

The record contains a private medical opinion from Dr. E.W.H., 
M.D., dated in April 2005, and his monthly psychiatric treatment 
records, noting the Veteran's PTSD symptoms to include 
nightmares; flashbacks; panic attacks; night sweats; 
hypervigilant behavior; intrusive thoughts; limited 
socialization; depression; memory loss; anger; sadness; fear; 
loss of appetite; auditory and visual hallucinations; and 
suicidal ideation.  

Significantly, the Global Assessment of Functioning (GAF) scores 
over time were noted as ranging from 40 to 50 in connection with 
his treatment up to 2010.  

The record also contains VA medical records noting the Veteran's 
enrollment in a PTSD program with symptoms to include depression; 
sadness; irritability; difficulty making decisions and 
concentrating; decreased motivation; flashbacks; feelings of 
isolation and numbness; and sleep disturbances.

The Veteran was afforded a VA examination for PTSD in October 
2005, but the Board found it to be inadequate for rating 
purposes.  

In response to the most recent Board's request for additional 
development in December 2009, the Veteran was afforded another VA 
examination in April 2010.  

In the April 2010 examination report, the Veteran's symptoms were 
noted to include those of depression; insomnia; fatigue; 
relationship issues; anger episodes, to include being physical 
with a neighbor; suicidal ideation; poor concentration; and 
social isolation.  The examiner diagnosed PTSD and dysthymia and 
assigned a GAF score of 50.  

The VA examiner opined that there was reduced reliability and 
productivity due to PTSD signs and symptoms (and associated 
depressive illness) with impairment in the Veteran's ability to 
establish and maintain meaningful relationships.  

However, in addressing the private medical evidence showing 
ongoing treatment, the Board finds that the evidence 
satisfactorily establishes that the service-connected PTSD has 
been productive of a disability picture that nearly approaches a 
level of social and industrial inadaptability manifested by 
deficiencies in most areas, as required for a 70 percent rating.  
The Board acknowledges that the medical evidence of record does 
not reflect that the Veteran experiences all of the symptoms 
associated with the 70 percent schedular rating.  

Yet the record does show that he has occupational and social 
impairment with deficiencies in most areas; suicidal ideation; 
impaired impulse/anger control; and depression.  He does not have 
impaired speech; near-continuous panic attacks; spatial 
disorientation; or neglect of personal appearance and hygiene.  

However, the Court has held that the symptoms enumerated under 
the schedule for rating mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board also finds that, throughout the period of the appeal, 
the service-connected PTSD is shown to be productive of a 
disability picture manifested by a serious disruption approaching 
an inability establish and maintain effective relationships as 
required by the criteria for a 70 percent rating.   

In determining that the Veteran's PTSD warrants a 70 percent 
disability rating, the Board has considered the GAF scores 
assigned for the Veteran.  GAF scores are based on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

A GAF score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood."    

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

Thus, the GAF scores also support the Board's determination that 
the Veteran is entitled to a 70 percent evaluation throughout the 
initial evaluation period. 

The Board is unable to find that the occupational and social 
impairment from the service-connected PTSD reflects or even 
approaches that of total impairment required for a 100 percent 
schedular rating.  

In this regard, the Board notes that the Veteran had maintained 
full time employment until he was recently laid off due to 
economic cutbacks.  He is divorced and single, but still 
maintains a relationship with his daughter.  

Accordingly, on this record, the Board concludes that the Veteran 
is entitled to an evaluation of 70 percent for the period of the 
appeal.



ORDER

A 70 percent disability rating for PTSD for the period of the 
appeal is granted, subject to the regulations controlling the 
payment of monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


